IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-76,029



              EX PARTE TYLER ANDERSON FREEMAN, Applicant



        ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. 04-CR-0360-H IN THE 347 TH JUDICIAL DISTRICT COURT
                      OF NUECES COUNTY


       Per curiam.


                                       OPINION

       This is an application for a writ of habeas corpus that was transmitted to this Court

by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code

of Criminal Procedure. Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967). Applicant

pleaded guilty to tampering with a governmental records and was sentenced to five years’

imprisonment. Applicant did not appeal this conviction.

       On May 23, 2005, after Applicant was sent to the Texas Department of Criminal

Justice’s (TDCJ’s) custody to begin serving the instant sentence, Kerr County issued a bench
                                                                               FREEMAN- 2


warrant for Applicant so that he could answer charges there. After those proceedings were

complete on August 31, 2005, Kerr County erroneously released Applicant instead of sending

him back to the custody of TDCJ to continue serving his sentence under the instant cause.

TDCJ issued an arrest warrant for Applicant on December 7, 2005 when they realized that

he had been released from custody by Kerr County.          Applicant was returned to TDCJ

custody on June 12, 2006. During his time on erroneous release, Applicant violated no laws

or any terms of release that would have applied to him if he had been properly released on

parole or mandatory supervision.

       Applicant contends that he has been denied time credit toward the expiration of his

sentence for the time when he was erroneously released, through no fault of his own.

       The trial court has found that Applicant is entitled to credit for the period of time he

spent erroneously released. After a review of the record, we have determined that the trial

court’s finding is correct. Ex parte Hale, 117 S.W.3d 866, 873 (Tex. Crim. App. 2003).

Therefore, the Texas Department of Criminal Justice shall credit Applicant’s sentence in

cause number 04-CR-0360-H from the 347 th Judicial District Court of Nueces County with

all of the time from the date of Applicant’s erroneous release on August 31, 2005, until his

return to TDCJ custody on June 12, 2006.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice,

Institutional Division, and the Board of Pardons and Paroles Division.
                              FREEMAN- 3


DELIVERED: November 5, 2008
DO NOT PUBLISH